     Case 6:20-cv-00018-BMM-JTJ Document 16 Filed 08/31/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




  JACOB SMITH,
                                                  CV 20-00018-H-BMM-JTJ
                      Plaintiff,

        vs.                                         ORDER

  ANNETTE CARTER, BRAD
  NEWMAN, KRISTINA LUCERO,
  RONALD BELL, and RENEE
  BAUER,

                      Defendants.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on August 12, 2020 (Doc. 12.) Judge Johnston

recommended that Defendants Annette Carter, Brad Newman, Kristina Lucero,

Ronald Bell, Renee Bauer, the Montana Board of Pardons and Parole and its

members, and the Montana Department of Corrections should be DISMISSED.

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left


                                        -1 -
      Case 6:20-cv-00018-BMM-JTJ Document 16 Filed 08/31/20 Page 2 of 2




with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 12) are ADOPTED IN FULL. Annette Carter, Brad Newman, Kristina

Lucero, Ronald Bell, Renee Bauer, the Montana Board of Pardons and Parole and

its members, and the Montana Department of Corrections are DISMISSED.

      DATED this 31st day of August, 2020.




                                       -2 -
